Mr. Jtjstice Wole
delivered the opinion of the court.
The applicant in this case, Leandro Satirichi, was accused in the District Court of Ponce on the 4th of March, 1904, of the crime of libel, and upon trial on the 17th of June was convicted and sentenced to four months’ imprisonment, and to the payment of costs. From this judgment he appealed to this Supreme Court and on the 31st of May, 1905, the judgment of the lower court was in all things affirmed. On the 29th day of June, 1905, he made an. application to the Hon. Tons Soto, judge of the District Court of Ponce, for a writ of habeas corpus. The said judge placed the prisoner at provisional liberty, under bond, until the application could be heard, which was done on the 10th of July following. On the said date the district judge to whom the application for habeas corpus was presented, after stating the facts and the history of the case at some length, rendered his judgment in the following words:
“Therefore the court ought to declare, and by these presents does declare, itself without jurisdiction to consider this petition for habeas corpus, which is hereby dismissed' without costs to the applicant; cancelling the bond given for the accused to remain at liberty during the pendency of this'proceeding, and leaving him under the custody in which he was found when this petition was formulated. ’ ’
From this order of the district judge the applicant took an appeal to this court and requested the district judge to fix the bond pending the appeal, which the said judge declined to do, remitting the whole matter to the Supreme Court.
The case of Satirichi, in its essential aspects, is almost identical with the case of Luis Felipe Dessus, decided by this court on the 9th day of October, 1905 (ante p. 269), and I am entirely in accord with the opinion expressed by Mr. Justice MacLeary in that case.
*278This court is without jurisdiction to consider the appeal, and the same must he dismissed.

Dismissed.

Chief Justice Quiñones and Justices Hernandez, Figueras and MacLeary concurred.